Citation Nr: 1601794	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously-denied service-connection claim for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric disability, claimed as secondary to a back disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned at a personal hearing in January 2015.  A transcript of that hearing has been associated with the Veteran's claims file. 

The Board notes that the Veteran's service-connection claim for a psychiatric disability has been adjudicated by the agency of original jurisdiction (AOJ) as one for mood disorder and depression.  The Board has expanded the Veteran's claim to include consideration of whether service-connection is warranted for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for a back disability herein.  This reopened claim, as well as the Veteran's psychiatric disability and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The RO in Huntington, West Virginia denied the Veteran's application to reopen his service-connection claim for a back disability in an August 2007 rating decision; the Veteran initiated an appeal of this determination, but subsequently withdrew that appeal in October 2011.

2.  The evidence received since the August 2007 rating decision relates to an unestablished fact necessary to substantiate his service-connection claim for a back disability.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying the Veteran's application to reopen his service-connection claim for a back disability is final.  38 C.F.R. §§ 3.156, 20.1103 (2007).

2.  As new and material evidence has been received, the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The RO originally denied the Veteran's service-connection claim for a "back problem due to strain" in a March 1977 rating decision.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  The Veteran filed an application to reopen his claim in March 2007. The RO denied this application in the above-referenced August 2007 rating decision. 

At that time of the August 2007 decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, and the Veteran's and his spouse's own statements of argument.  The RO denied the Veteran's application to reopen, indicating (1) that the Veteran was previously-denied (in March 1977) because there was no evidence a chronic back condition at discharge from service, and (2) that although newly-submitted evidence demonstrated the Veteran received treatment for back problems over the years since service, no medical evidence had been received showing that his current back problems were related to the treatment he received for his back during service.  

The RO notified the Veteran of the rating decision and of his appellate rights in an August 22, 2007 letter.  The Veteran initiated, and subsequently perfected an appeal of the RO's determination by filing a timely substantive appeal (VA Form 9) in October 2008.  Significantly however, the Veteran contacted VA in an October 18, 2011 Statement in Support of Claim, and specifically expressed his desire to discontinue his "chronic back pain claim on appeal," and reopen it under what he identified as a "fast track" program.  A notation at the bottom of the Veteran's October 18, 2011 Statement dated October 26, 2011 indicates that the Veteran's representative at the time informed him that withdrawing his appeal was not necessary, but that the Veteran nevertheless maintained that he still wished to withdraw his appeal.  The Board finds that the Veteran's October 2011 withdrawal request qualifies as a valid withdrawal, and that the RO's August 2007 decision became final at the time VA received his submission.  See 38 C.F.R. §§ 20.204, 20.1103 (2007 & 2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, in January 2012, the Veteran submitted a January 15, 2010 motor nerve examination report from Dr. J.K.E., who recognized the Veteran's complaints of back pain radiating to his left leg in the report, and noted that the "[p]atient has had the problem since 1975."  Also in January 2012, the Veteran submitted a September 22, 2011 letter from Dr. C.G.P.D. recognizing the Veteran's own assertion that his back problems started in 1975, and endorsing such assertions by indicating her support of his appeal.  The Veteran offered testimony before the undersigned in January 2015, asserting for the first time that he received treatment for back problems from VA as early as 1976, just one year following his discharge from service.  See the Board Hearing Transcript, at 10.  This additional evidence relates to a potential relationship between the Veteran's current back disabilities and his service, which is an unestablished fact necessary to substantiate his service-connection claim.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for a back disability is reopened.  

REMAND

VA treatment records

As noted above, the Veteran testified that he remembered receiving treatment for his back problems at VA's medical facilities in Montgomery, Alabama as early as 1976 or 1977.  Upon review of the claims file, although VA treatment records dated from 1981 through January 2012 are on file, it does appear that VA has ever attempted to obtain VA treatment records dated prior to 1981.  On remand, a specific request for any relevant treatment records dated from the Veteran's date of discharge in 1975 to 1981 should be made.  

Additionally, as the Veteran also noted at the January 2015 hearing that all of his current treatment is with VA, updated VA medical records relevant to any treatment received for his back or psychiatric disabilities dated from January 2012 to the present day should also be obtained. 

VA examination

The Veteran should also be scheduled for another VA examination to determine the nature and etiology of his current back disabilities.  The Veteran appeared for a VA spine examination in August 2014; however, the negative nexus opinion provided by the VA examiner is inadequate for adjudicatory purposes.  Although the VA examiner stated he reviewed the Veteran's file, which includes numerous treatment records dating from the early 1980s to the present day documenting ongoing complaints of, and treatment for low back pain, disc impairment and arthritis, the examiner opined against the Veteran's claim, reasoning only that there was "inadequate documentation of ongoing disability and/or therapy to create a nexus between his in-service complaints and his current back condition."  See the August 28, 2014 Addendum opinion of Dr. D. L.  The VA examiner offered no further explanation in support of this conclusion, nor did he discuss why any of the above-referenced post-service treatment reports were indeed "inadequate" to establish the presence of an ongoing disability.   As such, a new examination should be scheduled, and nexus opinion obtained.

Intertwined issues

As the Veteran asserts that service-connection is warranted for a current psychiatric disability that was caused or aggravated by his back disability, it would be premature to address that issue prior to resolving the claim for service connection for a back disability.  

Likewise, at this time, the Veteran has no service-connected disabilities.  He has perfected an appeal for a TDIU, but addressing this issue on its merits now would be premature, as the outcome of the Veteran's TDIU claim is intertwined with the outcome of the service-connection claims being remanded herein.  

As such, action on these claims must be deferred.

Accordingly, the case is REMANDED for the following action:

1. Request any available VA medical records 
documenting treatment that the Veteran may have received for back problems from VA's medical facilities in Montgomery, Alabama, dated from June 1975 to December 1981.  If such records are unavailable, this should be made clear.  

In addition, all VA medical records relevant to treatment the Veteran has received for back and psychiatric disabilities dated from January 2012 to the present day should be requested and obtained.

2. After completing the development outlined above,
schedule the Veteran for a VA examination to assess the nature and etiology of his current back disabilities.  The Veteran's claims file should be made available to, and reviewed by the examiner.  Upon review of the record, and after examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its onset in, or is otherwise related to his period active duty service.  In providing a response, the examiner should comment upon the Veteran's documented in-service complaints of back pain and muscle spasm during service in 1975, the Veteran's subsequent post-service history of treatment for back problems, and the Veteran's own assertions that he has experienced back pain since injuring his back through heavy lifting and/or in a fall during service in 1975.  

3. After the above has been accomplished, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  The AOJ should consider whether a VA examination or medical opinion regarding the claim for service connection for a psychiatric disability is warranted.  

4. Then, the AOJ should again review all the evidence of 
record, and readjudicate the issues on appeal, to include whether the Veteran may be entitled to a TDIU.  If any benefit sought is denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


